DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on the current combination of references applied in the current rejection. The current non-final is being provided to set forth a new grounds of rejection on all claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“Filter 144” (Page 6 et al.)
“Condensation accumulator 154” (Page 7 et al.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-6, 8, and 10 are objected to because of the following informalities:
Claim 1 - 
“Method of treating” (line 1). Examiner suggests, “A method of treating”
“delivering the treated organic material to further processing” (line 12). Examiner suggests, “further processing the treated organic material”
Claim 2 - 
“subjecting the moisturized organic material” (lines 1-2). Examiner suggests, “subjecting the moisturized organic material to the vacuum”
“in vacuum communication by a conduit with the moisturized organic material” (lines 3-4). Examiner suggests, “in vacuum communication with the moisturized organic material via a conduit”
“while flowing the vapor stream, flowing the water into an exchanger inlet, through the fluid heat exchanger and out an exchanger outlet for use in moisturizing the organic material, with temperature of the fluid being higher at the exchange outlet than at the exchanger inlet to condense moisture inside the collection tank” (lines 6-9). Examiner suggests, “while flowing the vapor stream, flowing the water into an inlet of the heat exchanger, through the heat exchanger, and out an outlet of the heat exchanger to a feed tank for moisturizing the organic material, with a temperature of the water being higher at the outlet than at the inlet, to condense moisture inside the collection tank”
“through an inlet valve into a condensation accumulator” (lines 10-11). Examiner suggests, “into a condensation accumulator via an inlet valve”
“an outlet valve” (line 12). Examiner suggests, “an outlet valve of the condensation accumulator”
“closing the inlet valve and opening an outlet valve when the moisture in the condensation accumulator reaches a first level for use in moisturizing the organic material and closing the outlet valve and opening the inlet valve when the moisture in 
Claim 3 - 
“Method of treating” (line 1). Examiner suggests, “A method of treating”
“an exchanger inlet” (line 3). Examiner suggests, “an inlet of the heat exchanger”
“through the fluid heat exchanger” (lines 3-4). Examiner suggests “through the heat exchanger”
“an exchanger outlet” (line 4). Examiner suggests, “an outlet of the heat exchanger”
“the exchange outlet” (line 5). Examiner suggests, “the exchanger outlet”
“to condense a condensed moisture” (line 5). Examiner suggests, “to condense moisture”
“the condensant” (line 11). Examiner suggests, “the condensed moisture”
“flowing the fluid in a form of water into the exchanger inlet for moisturizing organic material and flowing the condensed moisture from the outlet valve for moisturizing the organic material; operating a vacuum pump in vacuum communication by the conduit with the moisturized organic material” (lines 12-16). Examiner suggests, flowing the 
“the moisturized organic content” (line 23). Examiner suggests, “the moisturized organic material”
“delivering the treated organic material to further processing” (line 27). Examiner suggests, “further processing the treated organic material”
Claim 4 - 
“wherein closing the inlet valve comprises providing high and low level switch sensors sensing the first and second levels, with the high level switch sensor closing the inlet valve and the low level switch closing the outlet valve” (lines 3-5). Examiner suggests “wherein the condensation accumulator comprises high and low level switch sensors sensing the first and second levels, with the high level switch sensor causing the inlet valve to close and the low level switch sensor causing the outlet valve to close”
Claim 5 - 
Examiner suggests deleting, “supplying the water to a feed tank” (line 2) based upon the suggesting language for Claim 3.
“the chilled water” (line 5). Examiner suggests, “the cooled water”
Claim 6 - 
“to create the vaporization point to between 30 to 17.8°C” (line 3). Examiner suggests, “such that the vaporization point is between 30 and 17.8°C”
Claim 8 - 
“claim 4, wherein heating comprises heating a working fluid and circulating the heated working fluid in internal conduits in the sealed vessel” (lines 1-2). Examiner suggests, “claim 7, wherein heating the moisturized organic material comprises heating a working fluid and circulating the heated working fluid in internal conduits in the sealed vessel”
Claim 10 - 
“wherein moisturizing the organic material comprises adding non-potable water to the organic material” (lines 1-2). Examiner suggests, “wherein the water is non-potable water”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the fluid heat exchanger" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  See Claim objections, above, for suggested claim language to overcome the rejection.
Claim 2 recites the limitation "the fluid" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  See Claim objections, above, for suggested claim language to overcome the rejection.
Claim 3 recites the limitation "the fluid heat exchanger" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  See Claim objections, above, for suggested claim language to overcome the rejection.
Claim 3 recites the limitation "the condensant" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  See Claim objections, above, for suggested claim language to overcome the rejection.
Regarding Claim 3, the phrase, “flowing the fluid in a form of water in the exchanger inlet for moisturizing organic material” (lines 12-13). It is unclear how fluid in the heat exchanger inlet moisturizes organic material. It is unclear whether Applicant is claiming that the organic material is located in the inlet of the heat exchanger.
Regarding Claim 4, the phrase, “with the high level switch sensor closing the inlet valve” (line 4) renders the claim indefinite. It is unclear how a sensor closes a valve.  See Claim objections, above, for suggested claim language to overcome the rejection.
Regarding Claim 8, the phrase, “heating” (line 1) renders the claim indefinite. A step of heating has not been positively recited.
Claim 8 recites the limitation "the sealed vessel" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  See Claim objections, above, for suggested claim language to overcome the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., hereinafter Lee, (U.S. 2008/0014112) in view of Dickinson et al., hereinafter Dickinson, (U.S. 2006/0096163).
Regarding Claim 1, Lee discloses a method of treating organic material comprising (Organic components: Par. 0020 & Par. 0012): moisturizing organic material to a latent moisture content entrained in the organic material (Adding water: Par. 0008), wherein moisturizing the organic material comprises adding water to bring the latent moisture content from 75 to 125% of a dry weight of the organic material (The amount of water to add is at a ratio of about 0.01 to about 0.8 part of water per part by weight of solid waste: Par. 0015. Examiner notes that this value corresponds to 1-80% percent by weight);

homogenizing the moisturized organic material while the moisturized organic material is being subjected to the vacuum below atmospheric pressure (While rotating, the method includes transforming the solid waste into fuel by adding a quantity of water into the interior volume of the vessel based upon the first weight of the solid waste. Next, pressure is reduced within the volume of the vessel: Par. 0016); and delivering the treated organic material to further processing (Par. 0047). Lee is not explicit to the period of time being sufficient to create an internal pressure in the moisturized organic content to rupture cell walls of the moisturized organic material to provide treated organic material. However, Lee discloses that heat is added to the vessel for a predetermined amount of time to transform the waste material into processed fuel (Par. 0008) and that the change in pressure and the change in temperature causes substantial changes in the nature of water within the fibrous material (Par. 0024).
Dickinson further teaches that heating organic material causes the cells of the material to rupture and release large quantities of water and create a product which is a viable renewable fuel (Par. 0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in order to produce the fuel of Lee, the heat, pressure, and time would have to be sufficient to create an internal pressure in the moisturized organic content to rupture cell walls of the moisturized organic material, as taught by Dickinson.
Further, while Lee does not disclose the exact range of 75 to 125% of a dry weight of the organic material, it would have been prima facie obvious to have selected the overlapping portion of the range.  .
Claims 2, 3, 4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dickinson and Conry (U.S. 2014/0060049).
Regarding Claim 2, the combination of Lee and Dickinson teach all elements of the claimed invention as stated above. Lee further discloses wherein subjecting the moisturized organic material comprises: operating a vacuum pump (Vacuum pump: Fig. 1, #44) in vacuum communication by a conduit with the moisturized organic material (Par. 0036);
flowing a vapor stream through the conduit past a heat exchanger inside a collection tank (Condenser tank: Fig. 1, #36 & The vacuum pump 44 draws a vacuum on an air pocket at the upper end of the condenser tank 36, and this vacuum pressure draws steam from the vessel 12 into the condenser tank 36: Par. 0044);
while flowing the vapor stream, flowing the water into an exchanger inlet (Communicating between the condenser tank 36 and water tank 38 is a pump 40 to convey water from the water tank 38 to the condenser tank 36: Par. 0033), through the fluid heat exchanger and out an exchanger outlet for use in moisturizing the organic material (See Fig. 1), with temperature of the fluid being higher at the exchange outlet than at the exchanger inlet to condense moisture inside the collection tank (Examiner notes that the temperature at the inlet of the heat exchanger passing the fresh water would be lower than the temperature at the outlet of the heat exchanger since the fresh water is being used to condensate steam). Lee further discloses wherein moisturizing the organic material includes flowing the moisture from the outlet for moisturizing the organic material (See Fig. 1) but is silent to the details of the tank 38 
However, Conry discloses a condenser system (Figs. 2-5) which includes passing the moisture inside the collection tank (Condenser: Figs. 2-5, #16) through an inlet valve (Fig. 2, #44; Fig. 3, #40; Fig. 4, #90, Fig. 5, #86) into a condensation accumulator; and closing the inlet valve and opening an outlet valve when the moisture in the condensation accumulator reaches a first level (Fig. 2, #42; Fig. 3, #46; Fig. 4, #88; Fig. 5, #92) and closing the outlet valve and opening the inlet valve when the moisture in the condensation accumulator reaches a second level, with the second level being below the first level (See Figs. 2-5) in order to continuously remove condensed fluid from the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a condensing accumulator in the device of Lee with associated inlet and outlet valves operating in the manner taught by Conry in order to continuously remove condensed fluid from the system.
Regarding Claim 3, Lee discloses a method of treating organic material comprising (Organic components: Par. 0020 & Par. 0012): flowing a vapor stream through a conduit past a heat exchanger inside a collection tank (Condenser tank: Fig. 1, #36 & The vacuum pump 44 draws a vacuum on an air pocket at the upper end of the condenser tank 36, and this vacuum pressure draws steam from the vessel 12 into the condenser tank 36: Par. 0044) and while flowing the vapor stream, flowing fluid into an exchanger inlet (Communicating between the condenser tank 36 and water tank 38 is a pump 40 to convey water from the water tank 38 to the condenser tank 36: Par. 0033), through the fluid heat exchanger and out an exchanger outlet (See Fig. 1), with temperature of the fluid being higher at the exchange outlet than at the exchanger inlet to condense a condensed moisture inside the collection 
wherein flowing the fluid comprises: flowing the fluid in a form of water into the exchanger inlet for moisturizing the organic material (Communicating between the condenser tank 36 and water tank 38 is a pump 40 to convey water from the water tank 38 to the condenser tank 36: Par. 0033) and flowing the condensed moisture from the outlet for moisturizing the organic material (See Fig. 1);
operating a vacuum pump (Vacuum pump: Fig. 1, #44) in vacuum communication by the conduit with the moisturized organic material (Par. 0036), with the organic material moisturized to a latent moisture content entrained in the organic material (Adding water: Par. 0008);
subjecting the moisturized organic material to a vacuum below atmospheric pressure for a period of time (establishing a vacuum on the pressure vessel at about 0 to about -14.5 psig: Par. 0015) with the vacuum being sufficiently below atmospheric pressure to bring the latent moisture content to a vaporization point (Steam from the interior volume of the vessel: Par. 0009. Examiner notes that as steam is in the vessel, the vacuum pressure must be sufficient to allow for vaporization);
homogenizing the moisturized organic material while the moisturized organic material is being subjected to the vacuum below atmospheric pressure (While rotating, the method includes transforming the solid waste into fuel by adding a quantity of water into the interior volume of the vessel based upon the first weight of the solid waste. Next, pressure is reduced within the volume of the vessel: Par. 0016); and delivering the treated organic material to further processing (Par. 0047). Lee is not explicit to the period of time being sufficient to create an internal pressure in the moisturized organic content to rupture cell walls of the moisturized organic material to provide treated organic material. However, Lee discloses that heat is added to the vessel for a predetermined amount of time to transform the waste material into processed fuel (Par. 0008) and that the change in pressure and the 
Dickinson further teaches that heating organic material causes the cells of the material to rupture and release large quantities of water and create a product which is a viable renewable fuel (Par. 0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in order to produce the fuel of Lee, the heat, pressure, and time would have to be sufficient to create an internal pressure in the moisturized organic content to rupture cell walls of the moisturized organic material, as taught by Dickinson.
Lee further discloses wherein moisturizing the organic material includes flowing the moisture from the outlet for moisturizing the organic material (See Fig. 1) but is silent to the details of the tank 38 or the pump 42 and therefore does not disclose passing the condensed moisture inside the collection tank through an inlet valve into a condensation accumulator; closing the inlet valve and opening an outlet valve when the condensed moisture in the condensation accumulator reaches a first level and closing the outlet valve and opening the inlet valve when the moisture in the condensation accumulator reaches a second level, with the second level being below the first level.
However, Conry discloses a condenser system (Figs. 2-5) which includes passing the moisture inside the collection tank (Condenser: Figs. 2-5, #16) through an inlet valve (Fig. 2, #44; Fig. 3, #40; Fig. 4, #90, Fig. 5, #86) into a condensation accumulator; and closing the inlet valve and opening an outlet valve when the moisture in the condensation accumulator reaches a first level (Fig. 2, #42; Fig. 3, #46; Fig. 4, #88; Fig. 5, #92) and closing the outlet valve and opening the inlet valve when the moisture in the condensation accumulator reaches a second level, with the second level being below the first level (See Figs. 2-5) in order to continuously remove condensed fluid from the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding Claim 4, the combination of Lee, Dickinson, and Conry teach all elements of the claimed invention as stated above. Conry further discloses wherein opening the outlet valve includes opening a relief valve in fluid communication with the condensation accumulator (Solenoid valve: Fig. 2, #58; Fig. 3, #62; Fig. 4, #58; Fig. 5, #62), and wherein closing the inlet valve comprises providing high and low level switch sensors sensing the first and second levels, with the high level switch sensor closing the inlet valve and the low level switch closing the outlet valve (Level sensor 66 is provided in first transfer tank 36. Level sensor 68 is provided in second transfer tank 38. These provide information as to the current liquid level in each of these vessels: Par. 0047 & Liquid level sensors are preferably provided in each container--such as level sensor 63 in liquid receiver 74--so that the control system can maintain appropriate liquid levels during the transfer process: Par. 0060).
Regarding Claim 6, the combination of Lee, Dickinson, and Conry teach all elements of the claimed invention as stated above. Lee further discloses heating the moisturized organic material while the moisturized organic material is subjected to the vacuum below atmospheric pressure to create the vaporization point to between 30 to 17.8°C (A heater 46 is provided to increase the temperature of the interior volume 20 of the vessel 12.: Par. 0037 & A pressure . . . of about -5 to -14.5. psig: Par. 0013. Examiner notes that the vaporization point of water at -5 to -14.5 psig is 89°C to 11.3°C).
Regarding Claim 7, the combination of Lee, Dickinson, and Conry teach all elements of the claimed invention as stated above. Lee further discloses wherein homogenizing the moisturized organic material comprises containing the moisturized organic material in a sealed vessel (Vessel door 22 is closed to block access to the open volume 20: Par. 0041) and rotating the sealed vessel with the moisturized organic material contained therein (Rotating a pressure vessel: Par. 0016).
Regarding Claim 8, the combination of Lee, Dickinson, and Conry teach all elements of the claimed invention as stated above. Lee further discloses wherein heating comprises heating a working fluid and circulating the heated working fluid in internal conduits in the sealed vessel (A heater is provided to increase the temperature of the interior volume of the vessel. In certain preferred embodiments, the heater comprises a working fluid (such as oil) that is heated up and circulated through a coil in the interior of the pressure vessel: Par. 0009).
Regarding Claim 9, the combination of Lee, Dickinson, and Conry teach all elements of the claimed invention as stated above. Lee further discloses adding heat to the moisturized organic material when an ambient temperature of the moisturized organic material is below the vaporization point (While rotating, the method includes transforming the solid waste into fuel by adding a quantity of water into the interior volume of the vessel based upon the first weight of the solid waste. Next, pressure is reduced within the volume of the vessel. Next, the interior volume of the vessel is heated based on the first weight of the solid waste for a predetermined amount of time. Next, steam is evacuated from the vessel: Par. 0016).
Regarding Claim 10, the combination of Lee, Dickinson, and Conry teach all elements of the claimed invention as stated above. Lee further discloses wherein moisturizing the organic material comprises adding non-potable water to the organic material (See Fig. 1. Examiner notes that the water re-circulated from the condenser and vessel with waste in it has been interpreted as non-potable. Further, Examiner has interpreted a well and “other sources” (Par. 0033) as being untreated).
Regarding Claim 11, the combination of Lee, Dickinson, and Conry teach all elements of the claimed invention as stated above. Lee further discloses adding heat for a period of time to the treated organic material sufficient to destroy pathogens in the treated organic material (The fuel may then be burned in a power plant or used in other processes, such as conversion to bio-fuel, for example ethanol: .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dickinson, Conry, and Glenn, Jr. (U.S. 5,469,705).
Regarding Claim 4, the combination of Lee, Dickinson, and Conry teach all elements of the claimed invention as stated above. Lee further discloses a fresh water source (38) for the heat exchanger and the flowing fluid flowing out of the exchanger and out of the outlet valve (in view of the combination of Lee and Conry) moisturizing the organic material (See Fig. 1, at #42). However, Lee is silent to the operation of the vacuum pump and does not disclose supplying the water to a feed tank; flowing the water from the feed tank to a chiller; cooling the water in the chiller; flowing the chilled water from the chiller to the vacuum pump, with the chilled water inside the vacuum pump acting as a seal fluid, with the chilled water blended with the vapor stream inside the vacuum pump; flowing the blended chilled water and the vapor stream from the vacuum pump back to the feed tank; and flowing the chilled water from the chiller into the heat exchanger.
However, Glenn, Jr. teaches a heat recovery system for a vacuum pump including supplying the water to a feed tank (Receiver: Fig. 1, #16); flowing the water from the feed tank to a chiller (Chiller: Fig. 1, #20); cooling the water in the chiller (Cooled liquid: Col 3, L20); flowing the chilled water from the chiller to the vacuum pump (See Fig. 1, #13a), with the chilled water inside the vacuum pump acting as a seal fluid (The cooled seal liquid is then returned to liquid ring pump 10 via conduit 13a for re-use in liquid ring pump 10: Col 3, L20-22), with the chilled water blended with the vapor stream inside the vacuum pump; flowing the blended chilled water and the vapor stream from the vacuum pump back to the feed tank Seal liquid (which has absorbed the heats of vapor condensation and gas compression in liquid ring pump 10) is discharged from liquid ring pump 10 during the pumping process. The discharged seal liquid passes through conduit 15 and collects in receiver 16: Col 3, L5-9); and flowing the chilled water from .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Von Lersner (U.S. 5,217,688) - Rotatable vessel with vacuum pump; Kuehnlein et al. (U.S. 4,279,693) - Vacuum pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799